                Case 20-10553-CSS              Doc 973       Filed 09/08/20        Page 1 of 7




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

____________________________________
In re:                               )                   Chapter 7
                                     )
ART VAN FURNITURE, LLC, et. al., 1   )                   Case No 20-10553 (CSS)
                                     )
                  Debtors.           )                   Jointly Administered
____________________________________)
                                                         Hearing Date: Oct. 16, 2020 at 01:00 P.M.
                                                         Objection Deadline: Sept. 22, 2020 at 5:00 P.M.


          MOTION OF ELSTON ACQUISITION, LLC FOR AN ORDER THAT
         (A) ALLOWS ITS CHAPTER 11 AND CHAPTER 7 ADMINISTRATIVE
        EXPENSE CLAIMS AND (B) COMPELS THE CHAPTER 7 TRUSTEE TO
          IMMEDIATELY PAY THE ADMINISTRATIVE EXPENSE CLAIMS

         Elston Acquisition LLC (the “Landlord”), by and through its undersigned counsel, moves

(the “Motion”) the Court, pursuant to 11 U.S.C. §§ 105(a), 365(d), 503(a) and (b)(1)(A), 507(a)(2)

for entry of an order (i) allowing Landlord’s Chapter 7 and Chapter 11 administrative expense

claims, and (ii) compelling the Trustee (defined below) to immediately pay such claims. In support

of the Motion, the Landlord respectfully represents as follows:

                                              JURISDICTION

        1.       This Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

        2.        Pursuant to 28 U.S.C. §§ 1408 and 1409, venue is proper before this Court.




1
  The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as follows: Art Van
Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings I, LLC (2537); AVF
Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van Furniture of Canada, LLC
(9491.); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF Trucking, Inc. (1484); Sam
Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors' service address in these chapter
11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.


ACTIVE.124982959.02                                     1
                  Case 20-10553-CSS            Doc 973         Filed 09/08/20   Page 2 of 7




                                               BACKGROUND


           3.      On March 8, 2020 (the “Petition Date”), the Art Van Furniture LLC (the “Debtor”)

    and its affiliates (collectively, the “Debtors”) filed voluntary petitions for relief pursuant to

    chapter 11 of the Bankruptcy Code.

           4.      On April 6, 2020, the Court entered an order converting the Debtors’ chapter 11

    cases to cases under chapter 7 of the Bankruptcy Code, effective April 7, 2020 (the “Conversion

    Date”). [Dkt. No 263] and on April 7, 2020, Alfred T. Giuliano was appointed as the chapter 7

    trustee (the “Trustee”) of the Debtors’ estates. [Dkt. No 264].

           5.      On April 24, 2020, the Trustee filed his Motion of the Chapter 7 Trustee for Entry

    of an Order Extending the Time for Performance of any Obligations of the Debtors Under Any

    Unexpired Lease of Nonresidential Real Property Pursuant to Section 365(d)(3) of the Bankruptcy

    Code [Dkt. No 342] (the “Extension Motion”). On April 27, 2020, the Court entered an order

    granting the Extension Motion extending the time for the Trustee to perform any obligations of

    the Debtors, except those specified in Section 365(b)(2), arising from and after the Conversion

    Date under any unexpired lease of nonresidential real property through June 6, 2020.

           6.      As of the Petition Date, Landlord, as successor in interest by assignment from

    JPMCC 2007-C1 North Elston Avenue, LLC, and the Debtor 2 were parties to that certain Lease

    Agreement dated as of April 9, 2013 (as amended, supplemented, or otherwise restated, the

    “Lease”), pursuant to which the Debtor leased commercial property located at 2606 North Elston

    Avenue, Chicago IL, 60647 (the “Premises”). See Declaration of Andrew Gutman, attached hereto

    as Exhibit A, ¶2 (the “Gutman Decl.”). A true and correct copy of the Lease is attached hereto as

    Exhibit B.


2
    The Debtor was formerly known as Art Van Furniture, Inc.


ACTIVE.124982959.02                                      2
                Case 20-10553-CSS         Doc 973      Filed 09/08/20     Page 3 of 7




        7.       Pursuant to Section 2 of the Lease, the Debtor is obligated to pay Minimum

Monthly Rent for the Premises on or before the first (1st) day of each month. See Lease, § 2.

Additionally, pursuant to Section 18 of the Lease, in the event the Debtor does not pay Landlord

any amount due under the Lease when such sum is due, the Lease entitles Landlord to collect a

late fee in the amount of “the greater of (i) Five Hundred Dollars ($500.00), or (ii) two percent

(2%) of the unpaid amount,” as well as interest calculated at a rate of ten percent (10%) per annum.

See Lease, § 18.

        8.       Pursuant to Sections 6 of the Lease, the Debtor is also obligated to pay certain taxes

and additional rent to Landlord, including real estate taxes assessed with respect to the Premises.

See Lease, § 6.

        9.       Subsequent to the Petition Date, the Trustee rejected the Lease effective as of July

29, 2020 (the “Rejection Date”) pursuant to a Notice of Rejection of Unexpired Leases and

Abandonment of Personal Property filed by the Trustee on July 29, 2020 [Dkt. No.860].

        10.      Landlord has not received any payments for rent or other obligations due under the

Lease since the Petition Date. Gutman Decl., at ¶ 7.

        11.      Despite retaining continuous possession of the Premises after the Petition Date

through the Rejection Date, Debtors, and thereafter the Trustee, have failed to fully and timely

comply with their obligations under section 365(d)(3) of the Bankruptcy Code to pay post-petition

rent and rent related charges due under the Lease for the Chapter 11 period from April 1, 2020 to

April 6, 2020 in the amount of $13,178.46 (the “Chapter 11 Administrative Rent Claim”) and for

the Chapter 7 period from April 7, 2020 to July 29, 2020 in the amount of $247,542.03 (the

“Chapter 7 Administrative Rent Claim”). Additionally, Debtors have failed to pay Stub Rent from

the Petition Date to March 31, 2020 pursuant to 11 U.S.C. § 503(b)(1) in the amount of $51,049.40



ACTIVE.124982959.02                                3
                Case 20-10553-CSS         Doc 973    Filed 09/08/20     Page 4 of 7




(the “Stub Rent”, and with the “Chapter 11 Administrative Rent” and the “Chapter 7

Administrative Rent”, the “Administrative Rent”). Gutman Decl., at ¶¶ 8-9. The amount due to

Landlord is broken down as follows:

                 March 8-      April 1 -     April 7 –    May        June     July 1 –
                 March 31       April 6      April 30 (Chapter 7 (Chapter 7    July 29
                (Stub Rent)    (Chapter     (Chapter 7   Admin      Admin    (Chapter 7
                              11 Admin        Admin      Rent)      Rent)      Admin
                                 Rent)        Rent)                             Rent)
 RENT          $34,064.52     $8,800.00     $35,200.00 $44,000.00 $44,000.00 $41,151.29

 REAL
 ESTATE        $16,984.88     $4,378.46     $17,513.84    $21,892.30    $21,892.30     $21,892.30
 TAXES
 TOTAL         $51,049.40     $13,178.46    $52,713.84    $65,892.30    $65,892.30     $63,043.59

                                      LEGAL AUTHORITY

        12.       Section 365(d)(3) of the Bankruptcy Code imposes on a debtor in possession the

obligation to perform when due all of its obligations under a lease of nonresidential real property

without the need to file an administrative claim and seek immediate payment.” In re Sportsman's

Warehouse, Inc., 436 B.R. 308, 313 (Bankr. D. Del. 2009); see also In re Montgomery Ward

Holding Corp., 268 F.3d 205, 209 (3d Cir. 2001) (holding that Congress, in adopting section

365(d)(3), intended a debtor to perform all leasehold obligations as they came due).

         13.      In addition, when a debtor in possession fails to perform its obligations under

Section 365(d)(3), a landlord is entitled under Section 503(b)(1)(A) of the Bankruptcy Code to

recover as an administrative expense the actual, necessary costs and expenses of preserving the

estate, including all payments due under a lease during the time the debtor occupies and uses the

leased premises. See, e.g., Zagata Fabricators v. Superior Air Products, 893 F.2d 624, 627 (3d

Cir. 1990); see also 4 COLLIER ON BANKRUPTCY ¶ 503.06 (15th ed.).




ACTIVE.124982959.02                              4
                Case 20-10553-CSS          Doc 973      Filed 09/08/20      Page 5 of 7




         14.      Section 365(d)(3) was added to the Bankruptcy Code in 1984 to protect landlords

from the consequences of “involuntary” post-petition creditor status. The legislative history

explains the reason for enacting § 365(d)(3):

         This subtitle contains three major substantive provisions which are intended to
         remedy serious problems caused shopping centers and their solvent tenants by the
         administration of the bankruptcy code. . . . A second and related problem is that
         during the time the debtor has vacated space but has not yet decided whether to
         assume or reject the lease, the trustee has stopped making payments under the
         lease. In this situation, the landlord is forced to provide current services −− the
         use of its property, utilities, security, and other services -- without current payment.
         No other creditor is put in this position. In addition, the other tenants often must
         increase their common area charge payments to compensate for the debtor. The
         bill would lessen these problems by requiring the trustee to perform all the
         obligations of the debtor under a lease of nonresidential real property at the time
         required in the lease. This timely performance requirement will insure that debtor-
         tenants pay their rent, common area, and other charges on time pending the
         trustee's assumption or rejection of the lease.

130 Cong. Rec. S8887, 8895 (daily ed. June 29, 1984) (statement of Sen. Hatch) (emphasis added);

see also In re Stone Barn Manhattan LLC, 398 B.R. 359, 361-68 (Bankr. S.D.N.Y. 2008) (stating

that Congress enacted the 1984 amendments to Section 365 “to assure commercial landlords timely

receipt of post-petition rent from debtors in Chapter 11 proceedings”). It is clear that section

365(d)(3) requires the Debtors and Trustee to pay their post-petition obligations under the Lease

as they come due, thereby balancing the Debtors’ need to maximize value by retaining the

leasehold for sale purposes, and the Landlord’s inability to evict the Debtors until assumption or

rejection. See El Paso Props. Corp. v. Gonzales (In re Furr's Supermarkets, Inc.), 283 B.R. 60, 69

(B.A.P. 10th Cir. 2002).

         15.     In addition, pursuant to Sections 507(a)(2) and 503(b)(1)(A) of the Bankruptcy

Code, administrative expense claims for “actual, necessary costs and expenses of preserving [the

Debtor’s] estate” are entitled to priority status under the Bankruptcy Code. See 11 U.S.C. §



ACTIVE.124982959.02                                5
                Case 20-10553-CSS         Doc 973     Filed 09/08/20      Page 6 of 7




507(a)(2) (providing “administrative expenses allowed under section 503(b)” are entitled to second

priority status); 11 U.S.C. § 503(b)(1)(A) (“[a]fter notice and a hearing, there shall be allowed

administrative expenses . . . including . . . “the actual, necessary costs and expenses of preserving

the estate.”). To determine whether a claim is entitled to administrative status under Section

503(b)(1)(A), “courts apply a two-part test: ‘(1) there must be a post-petition transaction between

the creditor and the debtor; and (2) the estate must receive a benefit from the transaction.’” In re

Ace Mortg. Funding, LLC, 450 B.R. 484, 489 (Bankr. D. Del. 2011). “A debtor’s use and

occupancy of leased premises post-petition is an actual and necessary expense of preserving the

estate,” and “the amount of the benefit to the estate is presumed to be the contract rate of rent.” Id.

(citations omitted).

         16.      Here, both elements are satisfied. First, the Landlord leased the Premises to the

Debtor from the Petition Date through the Rejection Date and the Debtor, and thereafter the

Trustee, continuously occupied and used the Premises during such time period. Second, the

Debtor’s and Trustee’s continued occupancy of the Premises during the time has benefited the

Debtor’s estate. For example, the Debtor and Trustee stored inventory in the Premises and have

been able to use the Premises notwithstanding the Debtor’s and Trustee’s nonpayment of their

obligations under the Lease. The Debtor’s estate has thus been benefited by the amount of no less

than $311,769.89 consisting of the total rent due under the Lease from the Petition Date through

the Rejection Date. See In re DVI, Inc., 308 B.R. 703, 707-08 (Bankr. D. Del. 2004); In re

Goody’s Family Clothing Inc., 610 F.3d 812, 819-820 (3d Cir. 2010) (granting landlord

administrative expense claim for “stub period” of month following petition date).

         17.      As stated previously, Landlord is entitled to immediate payment of the

Administrative Rent pursuant to section 365(d)(3) of the Bankruptcy Code.




ACTIVE.124982959.02                               6
                Case 20-10553-CSS     Doc 973     Filed 09/08/20    Page 7 of 7




        WHEREFORE, Elston Acquisition LLC, respectfully requests that this Court enter an

order substantially in the form attached hereto as “Exhibit C” that (a) allows the Chapter 11

Administrative Claim in the amount of $64,227.86 consisting of Chapter 11 Administrative Rent

Claim of $13,178.46 and the Stub Rent Claim in the amount of $51,049.40; (b) allows the Chapter

7 Administrative Rent Claim in the amount of $247,542.03; (c) compels the Trustee to

immediately pay the Administrative Rent Claim; and (d) grants such other further relief as this

Court deems just and proper.


 Dated: September 8, 2020                FAEGRE DRINKER BIDDLE & REATH LLP
 Wilmington, Delaware
                                          /s/ Joseph N. Argentina, Jr.
                                         Joseph N. Argentina, Jr. (Del. Bar No. 5453)
                                         222 Delaware Avenue, Suite 1410
                                         Wilmington, DE 19801
                                         Tel: (302) 467-4200
                                         Fax: (302) 467-4201
                                         Joseph.Argentina@faegredrinker.com

                                         Attorneys for Elston Acquisition LLC




ACTIVE.124982959.02                           7
